This original proceeding in discipline was filed on September 1, 1994, by Stanton A. Hazlett, Deputy Disciplinary Administrator, against Lyle M. Hanson, an attorney admitted to the practice of law in Kansas. The formal complaint filed against respondent alleged that he had converted $60,000 of his client’s money arid failed to cooperate in the investigation conducted by the Disciplinary Administrator’s office.
A hearing before a panel of the Kansas Board for Discipline of Attorneys was set for November 2, 1994; and by letter dáted October 24, 1994, respondent voluntarily surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1993 Kan. Ct. R. Annot. 185).
This court, having examined the files and records of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Lyle M. Hanson be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Lyle M. Hanson from the roll of attorneys licensed to practice law in the State of Kansas and that respondent forthwith shall comply with Supreme Court Rule 218 (1993 Kan. Ct. R. Annot. 187).
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to respondent.